
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

CONCEPTS II BUILDING

SECOND AMENDMENT

TO

LEASE AGREEMENT

between

LASALLE BANK NATIONAL ASSOCIATION
as Trustee under Trust Agreement dated May 15, 1994,
and known as Trust Number MP-012430

LANDLORD

and

ALLSCRIPTS, INC.

TENANT

--------------------------------------------------------------------------------


AMENDED LEASE SUMMARY SHEET


 
   
DATE OF THIS AMENDMENT:   September 30th, 2002
DATE OF FIRST AMENDMENT:
 
December 31, 1999
DATE OF LEASE:
 
October 15, 1996
TENANT:
 
Allscripts, Inc.
BUILDING:
 
Concepts II, 2401 Commerce Drive
Libertyville, Illinois 60048
LEASED PREMISES:
 
Rentable Square Feet - 79,715 square feet
COMMENCEMENT DATE:
 
April 1, 1997
TERMINATION DATE:
 
June 30, 2009
FIXED RENT FOR LEASED PREMISES:
 
From July 1, 2002 to June 30, 2009
7/1/02 to 6/30/03    $56,464.79 per month
7/1/03 to 6/30/04    $58,125.52 per month
7/1/04 to 6/30/05    $59,786.25 per month
7/1/05 to 6/30/06    $63,107.71 per month
7/1/06 to 6/30/07    $66,429.17 per month
7/1/07 to 6/30/08    $69,750.63 per month
7/1/08 to 6/30/09    $74,732.81 per month
TAXES & OPERATING EXPENSES:
 
Tenant pays 100%, subject to Article IV J of the Second Amendment
ELECTRICITY AND GAS FOR HVAC:
 
Separately Metered to Tenant
ELECTRICITY FOR LIGHTING & OUTLETS:
 
Separately Metered to Tenant
PERMITTED USES:
 
Warehousing, Industrial and Offices Uses
SECURITY DEPOSIT:
 
None
CONTRACTION RIGHT:
 
Tenant has the right between July 1, 2004 and December 31, 2004, with 9 months
notice, to contract the Leased Premises by up to 30,000 square feet upon payment
of a contraction fee of $6.333 per square foot of contracted space and a $.65
per square foot increase of New Fixed Rent on the remaining Leased Premises.

        The Amended Lease Summary is for information purposes only. In the event
any information in this Amended Lease Summary is in conflict with any provision
in the Lease As Amended, the Lease As Amended shall prevail.

--------------------------------------------------------------------------------


TABLE OF ARTICLES


 
   
  PAGE

--------------------------------------------------------------------------------

I   Defined Terms   1
II
 
Extended Term
 
1
III
 
New Fixed Rent and New Fixed Rent During The Extended Term
 
1
IV
 
Contraction of Leased Premises
 
2
V
 
Option to Renew
 
4
VI
 
Refund of Overpayments
 
4
VII
 
Remaining Provisions of Lease
 
5
VIII
 
Trustee's Authority and Exculpatory
 
5
EXHIBIT
 
 
A.
 
Restated Estoppel Certificate
 
 

--------------------------------------------------------------------------------




SECOND AMENDMENT TO LEASE AGREEMENT


        THIS SECOND AMENDMENT TO LEASE AGREEMENT (the "Second Amendment"), is
made and entered into this 30th day of September 2002, by and between LASALLE
BANK NATIONAL ASSOCIATION (previously American National Bank and Trust Company
of Chicago), as Trustee under Trust Agreement dated May 15, 1994, and known as
Trust Number MP-012430 ("Landlord"), and ALLSCRIPTS, INC., a Delaware
corporation ("Tenant"), and hereby amends a Lease Agreement entered into between
the parties on October 15, 1996 (the "Lease Agreement") and amended on
December 31, 1999 (the "First Amendment") (the Lease Agreement and the First
Amendment are collectively referred to as the "Lease") (this Second Amendment
and the Lease are collectively referred to as the "Lease As Amended").

        WHEREAS, Landlord is the owner of a single story industrial building
totaling approximately 79,715 square feet (the "Building"). The Building is
commonly known as Concepts II, and has a common address of 2401 Commerce Drive,
Libertyville, Illinois 60048, and is located in the industrial park known as
Lincoln Commerce Center;

        WHEREAS, the Tenant is leasing from the Landlord the entire Building
(the "Leased Premises") pursuant to the Lease;

        WHEREAS, the Lease Term expires as of June 30, 2004 and the parties
desire to extend the Term for an additional period of five (5) years ending on
June 30, 2009;

        WHEREAS, the parties have agreed to reduce the Fixed Rent for the
remaining Term from July 1, 2002 to June 30, 2004; and

        WHEREAS, the parties have agreed the Tenant will have the right to
reduce the square footage of the Leased Premises by up to 30,000 square feet at
a certain time during the Term and upon the payment of a sum of money and
additional New Fixed Rent for the remaining Leased Premises.

        NOW THEREFORE it is agreed to amend the Lease as follows:


ARTICLE I
DEFINED TERMS


        The Lease provides for various special references and/or definitions of
certain terms or words. All such references and/or definitions, provided they
are not in conflict with those terms and words defined herein, are incorporated
in this Second Amendment.


ARTICLE II
EXTENDED TERM


        Landlord does hereby lease and demise to the Tenant, and Tenant accepts
from Landlord, the Leased Premises for the additional term of five (5) years
commencing on July 1, 2004 and terminating on June 30, 2009 (the "Extended
Term"). The Termination Date is redefined as June 30, 2009.


ARTICLE III
NEW FIXED RENT AND NEW FIXED RENT DURING THE EXTENDED TERM


        Effective as of July 1, 2002, Article III Restated Fixed Rent of the
First Amendment is hereby voided and held for naught, and the following
substituted therefor:

        Subject to the terms and conditions of the Lease As Amended and in
consideration hereof, and for the period of the Term (including the Extended
Term) from July 1, 2002 to June 30, 2009, Tenant agrees to pay the Landlord the
sum of Five Million, Three Hundred Eighty Thousand,

1

--------------------------------------------------------------------------------


Seven Hundred Sixty Two and 56/100 Dollars ($5,380,762.56) ("New Fixed Rent"),
in Eighty Four (84) monthly installments payable in advance on the first day of
each month as follows:

        A.    For the Twelve (12) month period from July 1, 2002 to June 30,
2003 inclusive - Twelve (12) monthly installments Fifty Six Thousand Four
Hundred and Sixty Four and 79/100 Dollars ($56,464.79) ($8.50 per square foot);

        B.    For the Twelve (12) month period from July 1, 2003 to June 30,
2004 inclusive - Twelve (12) monthly installments of Fifty Eight Thousand One
Hundred and Twenty Five and 52/100 Dollars ($58,125.52) ($8.75 per square foot);

        C.    For the Twelve (12) month period from July 1, 2004 to June 30,
2005 inclusive - Twelve (12) monthly installments of Fifty Nine Thousand Seven
Hundred and Eighty Six and 25/100 Dollars ($59,786.25) ($9.00 per square foot);

        D.    For the Twelve (12) month period from July 1, 2005 to June 30,
2006 inclusive - Twelve (12) monthly installments of Sixty Three Thousand One
Hundred and Seven and 71/100 Dollars ($63,107.71) ($9.50 per square foot);

        E.    For the Twelve (12) month period from July 1, 2006 to June 30,
2007 inclusive - Twelve (12) monthly installments of Sixty Six Thousand Four
Hundred and Twenty Nine and 17/100 Dollars ($66,429.17) ($10.00 per square
foot);

        F.    For the Twelve (12) month period from July 1, 2007 to June 30,
2008 inclusive - Twelve (12) monthly installments of Sixty Nine Thousand Seven
Hundred and Fifty and 63/100 Dollars ($69,750.63) ($10.50 per square foot); and

        G.    For the Twelve (12) month period from July 1, 2008 to June 30,
2009 inclusive - Twelve (12) monthly installments of Seventy Four Thousand Seven
Hundred and Thirty Two and 81/100 Dollars ($74,732.81) ($11.25 per square foot).

        Net Fixed Rent and Additional Rent and/or other payments reserved and
required under the Lease As Amended are collectively referred to as the
"Rental". Unless as otherwise specifically provided or hereafter otherwise
designate, all monthly installments of Rental shall be paid in advance on the
first day of each and every calendar month of the Term to Landlord's agent,
Lincoln Atrium Management Company, 59 West Seegers Road, Arlington Heights,
Illinois 60005, or to such other agent or at such other place as Landlord may
from time to time hereafter designated in writing. All Rental shall be paid by
Tenant to Landlord without notice or demand, and without abatement, deduction,
counterclaim or set off of any kind, other than as described in Article VI
below.


ARTICLE IV
CONTRACTION OF LEASED PREMISES


        Provided the Tenant has not committed an uncured Event of Default of the
Lease As Amended, commencing on July 1, 2004 and ending on December 31, 2004
(the "Contraction Period"), the Tenant has the right to contract the square
footage of the Leased Premises by up to 30,000 square feet, in accordance with
the following terms and provisions:

        A.    The portion of the Leased Premises to be vacated by the Tenant
(the "Contraction Area") shall not be less than 15,000 square feet nor more than
30,000 square feet; it shall be completely contiguous; and it shall have direct,
appropriate and adequate egress and ingress, in the reasonable judgment of the
Landlord, to the loading dock area, the loading dock shipping and receiving
area, and to one or more entrances. However the exact location and configuration
of the Contraction Area shall be further subject to the mutual agreement and
reasonable consent of both Landlord and Tenant. Both Landlord and Tenant agree
they will use their best efforts to reach such a mutual agreement.

2

--------------------------------------------------------------------------------


        B.    The Tenant must notify the Landlord, in writing, of its election
to contract (the "Contraction Notice") on or before nine (9) months prior to the
date of the intended contraction (the "Contraction Date"), which date shall be
within the Contraction Period.

        C.    The Contraction Notice shall include a diagram of the Tenant's
proposed Contraction Area indicating the proposed demising walls and the
dimensions thereof. Within ten (10) days after the Landlord and the Tenant have
agreed as to the Contraction Area, the Tenant shall tender to the Landlord a
cashier's check, payable to the agent of the Landlord, in an amount equal to the
sum of $6.333 multiplied by the square footage of the Contraction Area (the
"Contraction Fee").

        D.    The Contraction Area square footage shall be the sum of (a) the
square footage calculated by measuring the Contraction Area form the outside
line of the outside walls and to the middle of the new demising walls with the
remaining Leased Premises, plus (b) a prorata share of the shipping and
receiving areas and the common trash, electrical, telephone and sprinkler rooms
(the "Common Area") calculated by multiplying 2,866 square feet (the square
footage of the Common Area) by a fraction, the numerator of which is the square
footage of the area described in clause (a) above and the denominator of which
is 76,849 (79,715 less 2,866).

        E.    On the Contraction Date, the Tenant shall vacate the Contraction
Area and surrender same in good condition and repair, remove all of its personal
property, and leave it in a broom clean condition.

        G.    On the Contraction Date and for the remainder of the Term the
square footage of the remaining Leased Premises shall equal 79,715 minus the
square footage of the Contraction Area (as calculated in accordance with
Article IV D above) (the remaining Leased Premises is herein referred to as the
"Reduced Leased Premises"). The Reduced Leased Premises shall be thereafter
defined for the purposes of this Lease As Amended as the Leased Premises, and
all references in the Lease As Amended to the words "Leased Premises" shall
apply thereto.

        H.    On the Contraction Date and for the remainder of the Extended
Term, the Tenant shall pay the square foot New Fixed Rent rates set forth in
Article III C, D, E, F, and G for the periods indicated therein, increased by
Sixty Five Cents ($.65) per square foot, times the square footage of the Reduced
Leased Premises.

        I.    In the event the Tenant commits an uncured Event of Default
between the date of the Contraction Notice and the Contraction Date, this right
of contraction shall terminate and be of no force and effect and the Landlord
shall have the right to retain the Contraction Fee and apply same to Rental then
due or becoming due in the future and/or to damages resulting from said Event of
Default.

        J.    It is understood and agreed by the Tenant that after the
Contraction Date, the Common Area will be shared by the Tenant with other
tenant(s) of the Building. Commencing on and after the Contraction Date, the
Tenant's obligation to pay Taxes and Operating Expenses shall be reduced from
100% to a prorata share ("New Prorata Share") thereof, calculated by a fraction,
the numerator of which is the square footage of the Reduced Leased Premises and
the denominator is 79,715.

        K.    The Reduced Leased Premises, the New Fixed Rent, the New Prorata
Share, and the Contraction Date shall all be codified in an amendment to this
Lease As Amended and executed by the Landlord and Tenant.

3

--------------------------------------------------------------------------------



ARTICLE V
OPTION TO RENEW


        Article XXII of the Lease Agreement and Article VII of the First
Amendment (relating to an option to renew the Term) are hereby voided and held
for naught and the following substituted therefor:

        Provided the Tenant has not committed an uncured Event of Default, the
Tenant shall have the right to renew this Lease and lease the Leased Premises
for one (1) five (5) year period commencing July 1, 2009 ("Second Extended
Term"), upon the same terms and conditions set forth herein with the following
exceptions:

        A. The yearly New Fixed Rent to be paid by the Tenant during the first
year of the Second Extended Term shall be the greater of the following:

        (a)  Twelve Dollars ($12) per square foot or Twelve and 65/100 Dollars
($12.65) per square foot if the Tenant had elected to contract as provided in
Article IV, or

        (b)  Eight and 50/100 Dollars ($8.50) per square foot, plus that sum
determined by multiplying the percentage increase of the Price Index between the
months of July 2002 and June 2009 times Eight and 50/100 Dollars ($8.50) per
square foot.

        B.    The New Fixed Rent during the second (2nd) year of the Second
Extended Term, and in each year thereafter shall be increased by two and
one-half Percent (2.5%) of the preceding year's New Fixed Rent.

        C.    The word "year" as used in this Article shall mean the periods
from July 1 to June 30.

        D.    The Price Index means the consumer price index published by the
Bureau of Labor Statistics of the United States Department of Labor, U.S. City
Average, All Items and Major Group Figures for Urban Wage Earners and Clerical
Workers (most then current). If a substantial change is made in the manner of
computing the Price Index, then the Price Index will be adjusted to the figures
that would have been used had the manner of computing the Price Index been the
same as that in effect on July 2002. If the Price Index is not available, a
reliable governmental or other nonpartisan publication evaluating the
information used in determining the consumer price index shall be applied for
the purposes of this Article V.

        E.    To exercise this renewal option, the Tenant must give the Landlord
written Notice on or before July 1, 2008.

        F.    Upon the exercise of this renewal option, the word Term as defined
in this Lease As Amended shall also apply to the Second Extended Term, and the
term Termination Date shall be redefined as the last day of the Second Extended
Term.

        G.    All other terms and conditions of this Lease As Amended shall be
in full force and effect during the Second Extended Term, including the Tenant's
obligation to pay Additional Rent.

        H.    This renewal option shall be exercised only as to all the Leased
Premises leased by the Tenant at the time of the Notice.


ARTICLE VI
REFUND OF OVERPAYMENTS


        The Landlord acknowledges that the Tenant has made overpayments of the
Rental for the months of July, August and September of 2002. The total of said
overpayments shall apply as a credit to the Rental due for the month of October
2002.

4

--------------------------------------------------------------------------------



ARTICLE VII
REMAINING PROVISIONS OF LEASE


        The Estoppel Certificate (Exhibit B of the First Amendment) is hereby
restated as set forth in Exhibit A. All other provisions, terms and conditions
of the Lease, not in conflict with the provisions, terms and conditions of this
Second Amendment, shall remain in full force and effect.


ARTICLE VIII
TRUSTEE'S AUTHORITY AND EXCULPATORY


        LASALLE BANK NATIONAL ASSOCIATION hereby represents and warrants that it
is fully empowered and authorized to execute this Second Amendment pursuant to
the terms and conditions contained herein pursuant to the Trust Agreement dated
May 15, 1994, and known as Trust Number MP-012430, and that such terms and
conditions do not violate the provisions of such Trust. It is expressly
understood and agreed by and between the parties hereto, anything herein to the
contrary notwithstanding, that each and all of the representations, covenants,
undertakings and agreements herein made on the part of the Landlord while in
form purporting (except as herein otherwise expressed) to be the
representations, covenants, undertakings and agreements of the Landlord are
nevertheless each and every one of them, made and intended not as personal
representations, covenants, undertakings and agreements by the Landlord or for
the purpose or with the intention of binding the Landlord personally, but are
made and/or intended for the purpose of binding only that portion of the trust
property specifically leased hereunder; that this Second Amendment is executed
and delivered by said Landlord not in its own right, but solely in the exercise
of the powers conferred upon it as such trustee; that no duty shall rest upon
Landlord to sequester the trust estate or the rents, issues and profits arising
therefrom, or the proceeds arising from any sale or other disposition thereof;
and that no personal liability or personal responsibility is assumed by nor
shall at any time be asserted or enforceable against LASALLE BANK NATIONAL
ASSOCIATION, or any of the beneficiaries under said Trust Agreement, on account
of this Second Amendment and/or the Lease As Amended on account of any
representations, covenants, undertakings or agreements of the Landlord in this
Second Amendment and/or the Lease As Amended contained either expressed or
implied; all such personal liability, if any, being expressly waived and
released by the Tenant herein and by all persons claiming by, through or under
said Tenant.

        IN WITNESS WHEREOF, we have set our hands and seal to this Second
Amendment, of six (6) pages, this page included, the day and year first above
written.

    LANDLORD:
LASALLE BANK NATIONAL ASSOCIATION, as trustee as aforesaid and not personally
 
 
/s/  MARGARET O'DONNELL      

--------------------------------------------------------------------------------

Asst. Vice President
 
 
TENANT:
ALLSCRIPTS, INC., a Delaware Corporation
 
 
/s/  LEE SHAPIRO      

--------------------------------------------------------------------------------

Secretary  

--------------------------------------------------------------------------------

President

5

--------------------------------------------------------------------------------


LANDLORD'S ACKNOWLEDGMENT


STATE OF ILLINOIS
COUNTY OF COOK

        I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY THAT Margaret O'Donnell personally known to me to
be the Asst. Vice President of LASALLE BANK NATIONAL ASSOCIATION and personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he
signed and delivered the said instrument as said Asst. Vice President of said
corporation, and caused the corporate seal of said corporation to be affixed
thereto, pursuant to authority given by the Trust Agreement, dated May 15, 1994,
and known as Trust No. MP-012430, and by the direction of the beneficiaries
thereof, for the uses and purposes therein set forth.

        Given under my hand and notarial seal this 23rd day of December 2002.

  /s/  GLENN J. RICHTER      

--------------------------------------------------------------------------------

Notary Public My commission expires 4/30/06 "OFFICIAL SEAL"
GLENN J. RICHTER
NOTARY PUBLIC STATE OF ILLINOIS
My Commission Expires 04/30/2006


TENANT'S ACKNOWLEDGMENT


STATE OF ILLINOIS
COUNTY OF LAKE

        I, Tammy Whaley, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY THAT Lee Shapiro personally known to me to be the
President of ALLSCRIPTS, INC., a Delaware Corporation,
and                        , personally known to me to be the    Secretary of
said corporation and personally known to me to be the same persons whose names
are subscribed to the foregoing instrument, appeared before me this day in
person and severally acknowledged that they signed and delivered the said
instrument as President and Secretary of said corporation, and caused the
corporate seal to be affixed thereto, pursuant to authority given by the Board
of Directors of said corporation, as their free and voluntary act and as the
free and voluntary act and deed of said corporation, for the uses and purposes
therein set forth.

        Given under my hand and notarial seal this 30 day of September 2002.

  /s/  TAMMY WHALEY      

--------------------------------------------------------------------------------

Notary Public My Commission expires: 4/12/06 "OFFICIAL SEAL"
TAMMY WHALEY
COMMISSION EXPIRES 04/12/06

--------------------------------------------------------------------------------


RESTATED ESTOPPEL CERTIFICATE


        The undersigned, ALLSCRIPTS, INC., a Delaware Corporation, hereby
certifies that it is the Tenant under a certain Lease Agreement dated
October 15, 1996, amended December 31, 1999 and September     , 2002,
(collectively the "Lease") with LASALLE BANK NATIONAL ASSOCIATION, as Trustee
under Trust Agreement dated May 15, 1994, and known as Trust Number MP-012430,
as the Landlord, which Lease leases to Tenant, 79,715 square feet of
office/warehouse space ("Leased Premises") at the Concepts II Building,
Libertyville, Illinois ("Building").

        The Tenant hereby further certifies as to the following:

1.That the Lease is in full force and effect and has not been modified, altered,
or amended;

2.That possession of the Leased Premises (79,715 square feet) had been accepted
by the Tenant;

3.That the Term of the Lease commenced on April 1, 1997, and ends on June 30,
2009;

4.That the Rentable Square Feet of the Leased Premises are 79,715;

5.That the New Fixed Rent due from Tenant for the Term from July 1, 2002 to
June 30, 2009, is paid in 84 Monthly Payments, as follows:


7/1/02 to 6/30/03   $56,464.79 per month 7/1/03 to 6/30/04   $58,125.52 per
month 7/1/04 to 6/30/05   $59,786.25 per month 7/1/05 to 6/30/06   $63,107.71
per month 7/1/06 to 6/30/07   $66,429.17 per month 7/1/07 to 6/30/08  
$69,750.63 per month 7/1/08 to 6/30/09   $74,732.81 per month

6.That the Tenant is obligated to pay 100.00% of the Taxes and Operating
Expenses of the Building, as Additional Rent;

7.That the Tenant has accepted, and is in possession of, the Leased Premises;
that any Tenant Improvements to the Leased Premises, required by the terms of
the Lease to be made by the Landlord, have been completed to the satisfaction of
the Tenant;

8.That, except as described in Article VI of the Second Amendment, there are no
payments, credits, or concessions required to be made or granted by Landlord to
Tenant in connection with the Lease which have not been paid or fulfilled, so
that the Landlord has no obligations or liabilities with respect thereto;

9.That, except as described in Article VI of the Second Amendment, no Rental or
any other charges due under the Lease have been paid more than thirty (30) days
in advance of the date hereof;

10.That the Lease, the Leased Premises or any portion thereof, have not been
assigned or sublet, by operation of law or otherwise;

11.That, to the best of Tenant's knowledge, (a) there has been no Event of
Default or breach under the Lease, by either the Tenant or the Landlord, and (b)
no event has occurred which, with the giving of Notices, or the passage of time,
or both, could result in an Event of Default or breach under the Lease;

12.That the Tenant, as of the date hereof, does not have any right, charge,
claim, lien, or right of set-off, under the Lease and/or against the Landlord,
other than as stated in the Lease;

13.That the Lease, dated October 15, 1996, consists of 31 Pages and the
following Exhibits:

Exhibit A—Legal Description
Exhibit B—Site Plan
Exhibit C—Tenant Plans
Exhibit D—Contract Prices and Estimates


--------------------------------------------------------------------------------

Exhibit E—Protective Covenants
Exhibit F—Estoppel Certificate

        The First Amendment to Lease, dated December 31, 1999, consists of 6
pages and the following Exhibits:

Exhibit A—Site Plan
Exhibit B—Restated Estoppel Certificate

        The Second Amendment to Lease, dated September     , 2002, consists of 6
pages and the following Exhibit:

Exhibit A—Restated Estoppel Certificate

14.That there are no agreements between the Landlord and the Tenant other than
as stated and provided in the above described Lease, Lease Amendments and their
respective Exhibits;

15.That the Tenant has a right to contract the Leased Premises by up to 30,000
square feet between July 1, 2004 and December 31, 2004 upon certain terms and
provisions as set forth in Article IV of the Second Amendment.

16.That exceptions to the above statements 1 to 15 are set forth hereinafter (if
none, state none):


--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

17.That this certificate is being made to:                        and said party
may rely on the truthfulness of the statements set forth herein.

        This Estoppel Certificate is dated this 30th day of Sept. 2002.

    TENANT:
ALLSCRIPTS, INC., a Delaware Corporation
 
 
/s/  LEE SHAPIRO      

--------------------------------------------------------------------------------

Secretary  

--------------------------------------------------------------------------------

President


EXHIBIT A


--------------------------------------------------------------------------------




QuickLinks


AMENDED LEASE SUMMARY SHEET
TABLE OF ARTICLES
SECOND AMENDMENT TO LEASE AGREEMENT
ARTICLE I DEFINED TERMS
ARTICLE II EXTENDED TERM
ARTICLE III NEW FIXED RENT AND NEW FIXED RENT DURING THE EXTENDED TERM
ARTICLE IV CONTRACTION OF LEASED PREMISES
ARTICLE V OPTION TO RENEW
ARTICLE VI REFUND OF OVERPAYMENTS
ARTICLE VII REMAINING PROVISIONS OF LEASE
ARTICLE VIII TRUSTEE'S AUTHORITY AND EXCULPATORY
LANDLORD'S ACKNOWLEDGMENT
TENANT'S ACKNOWLEDGMENT
RESTATED ESTOPPEL CERTIFICATE
EXHIBIT A
